March 1, 1915. The opinion of the Court was delivered by
This was an action by plaintiff against the defendant to recover $475.50, being the price of 30 tons of acid phosphate shipped by plaintiff to defendant under a written contract entered into between them. The cause came on for a hearing before his Honor, Judge Frank B. Gary, and a jury, at the October term of the Court for Chesterfield county, 1913, and after all of evidence of both plaintiff and defendant was in on plaintiff's motion, his Honor directed a verdict in favor of the plaintiff for full amount sued for, and after entry of judgment defendant appeals and by four exceptions seeks reversal. The contract between the parties contains this provision:
The company agrees (a) to furnish to the customer on or before May 1st, next, from such of its factories as it may select for sale by the customer or other disposal as provided in this agreement the following specifically named amounts and kinds of fertilizers to be taken and accounted for by and charged to the customer at the prices following, payable at the dates stated below. [Here follows a list of the various *Page 137 
brands and amounts of fertilizers, including the shipment in question in this suit.] (b) To make delivery at these prices in not less than carload lots (less than carload lots are 50 cents per ton higher and extra freight if prepaid by the company) at Laney's, S.C. sacked and tagged as required by law and shipped for consignment and delivery to customer or his duly authorized agent as he shall in due time, as hereinafter prescribed, notify and direct the company to ship the same. On shipments ordered to river landings direct by boat, or partly by rail and partly by boat, or to a flag station, or a no-agent station on a railroad, it is agreed that when the goods are loaded f. o. b. boat, or f. o. b. cars, as the case may be, at the point of original shipment and covered by a bill of lading taken therefor that it is delivery to the customer, and that the company is thereby released from any further responsibility on said shipment. The company has the right to ship goods by any route it may select.
The uncontradicted evidence shows that the plaintiff made delivery of the 30 tons of fertilizer to the Atlantic Coast Line Railway at Charleston, S.C. on March 11, 1911, billing the same to Laney's, S.C. a no-agent station, prepaying the freight charges thereon to said station and mailing bill of lading to the defendant at Laney's, S.C. The fertilizer left Charleston in Atlantic Coast Line car No. 22262, which being in bad order, the railroad transferred the contents to Chicago, Rock Island and P. car No. 52840, at Bennetts, S.C. eight miles from Charleston. On March 25, 1911, this car was left at siding at Laney's and later removed by railroad. Defendant refused to pay for fertilizer, contending that he never received the same, whereupon suit was instituted.
Exceptions 1, 2 and 3 raise and treat the same question that the Court erred in directing a verdict for the plaintiff on the ground that the contract of the parties made the carrier the agent of the consignee, and that, delivery having *Page 138 
been made to the carrier by the consignor, the consignee was liable. There is but one point in the case. The contract is plain, unambiguous, and free from doubt. The agreement was that, where goods were consigned to a no-agent station and freight prepaid, that delivery to the railroad was delivery to the customer. It is proven beyond doubt that Laney's is a no-agent station. He ordered the fertilizer shipped. The plaintiff filled his order and delivered the fertilizer to the railroad, prepaid the freight, consigned it to him at Laney's, and mailed him the bill of lading. This was a strict compliance with the contract of the parties, and his Honor was correct in his interpretation of it and ruling as he did. To hold otherwise would be for the Court to do away with the contract made by the parties themselves and substitute a new contract made by the Court for them. These exceptions are overruled.
The fourth exception is overruled as inapplicable in this suit. The defendant is not suing the railroad, and if there is any difference between them arising out of this transaction, there is nothing before this Court as to it.
Judgment affirmed.